Citation Nr: 0612858	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  93-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating in excess of 20 
percent for post operative residuals of a bayonet wound to 
the left knee, prior to October 29, 2004.

2.  Entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) for post operative 
residuals of a bayonet wound to the left knee.

3.  Entitlement to an increased initial rating for traumatic 
arthritis of the left knee, associated with post operative 
residuals of a bayonet wound to the left knee, evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Pittsburgh, Pennsylvania, which denied an increased 
evaluation in excess of 10 percent for a service-connected 
left knee condition.  The Board reviewed and remanded the 
appeal in August 1995, June 1997, and September 2003, for 
various procedural and developmental actions.  The record 
reflects that the remand directives have been followed to 
completion.  Thus, the Board may proceed with a decision.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

By rating decision dated in May 2005, the RO granted an 
increased evaluation to 30 percent for post operative 
residuals of a bayonet wound of the left knee, originally 
characterized as a left knee condition.  The RO evaluated the 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(Recurrent subluxation or lateral instability), which 
provides for a maximum evaluation of 30 percent.  Because the 
veteran has been assigned the highest schedular rating 
possible under the applicable diagnostic code from October 
29, 2004, the issues pertaining to service-connected post 
operative residuals of a bayonet wound to the left knee, have 
been rephrased as entitlement to a rating in excess of 20 
percent for post operative residuals of a bayonet wound to 
the left knee, prior to October 29, 2004, and entitlement to 
an extraschedular rating for post-operative residuals of a 
bayonet wound to the left knee.  In its May 2005 decision, 
the RO also granted service connection for traumatic 
arthritis in the left knee and assigned a 10 percent 
evaluation.  The Board further notes, in the Appellant's 
Post-remand Brief, that the veteran has filed a Notice of 
Disagreement (NOD) with the initial rating assigned to 
traumatic arthritis of the left knee.  When, as in this case, 
there has been an initial RO adjudication of a claim and a 
Notice of Disagreement as to its denial, the claimant is 
entitled to a Statement of the Case (SOC), and the RO's 
failure to issue a SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

The Board notes that the issues of entitlement to secondary 
service connection for right quadriceps and right knee 
disability are pending development and adjudication to be 
completed following appellate review.  The inferred claim for 
TDIU (total disability rating for individual unemployability) 
is also to be developed and adjudicated following completion 
of appellate review.  These matters are referred to the RO.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction.); see also Colayong 
v. West, 12 Vet. App. 524 (1999) (schedular rating claims are 
not inextricably intertwined with TDIU claims); and Norris v. 
West, 12 Vet. App. 413 (1999) (if the veteran's disabilities 
meet the percentage requirements of 38 C.F.R. § 4.16 and 
there is evidence of service-connected unemployability, the 
record raises a claim for total disability based on 
individual unemployability).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  Prior to October 29, 2004, the veteran's service-
connected post operative residuals of a bayonet wound to the 
left knee disability are manifested by subjective complaints 
of instability and the left knee giving way; objective 
evidence is negative for instability.

3.  The veteran's service-connected post operative residuals 
of a bayonet wound to the left knee disability have not 
markedly interfered with the veteran's employment or resulted 
in frequent hospitalizations.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2004, the schedular criteria for a 
rating in excess of 20 percent for post operative residuals 
of a bayonet wound to the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic 
Code 5257 (2005).

2.  Referral for extraschedular consideration for post 
operative residuals of a bayonet wound to the left knee is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the Appeals Management Center (AMC) sent initial VCAA 
notice in July 2004.  As previously noted, the original RO 
decision that is the subject of this appeal was entered in 
September 1990, which was before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.  The July 2004 VCAA notice from the 
AMC complies with all requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that it: (1) informs the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to 
provide; (3) informs the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) requests or tells the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  In 
addition to the VCAA notice, the RO sent numerous letters 
requesting additional evidence from the veteran and at times, 
signed releases and/or records from specific providers.

VCAA only requires that the duty to notify is satisfied, and 
that the claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was informed of all elements 
except for a connection between the veteran's service and the 
disability, which was not in dispute, and the effective date 
of the increased rating, which is not the subject of this 
appeal.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, service connection for post 
operative residuals of a bayonet wound to the left knee is in 
effect; therefore, no notice regarding a nexus to service is 
required.  The veteran has not filed a Notice of Disagreement 
regarding the effective date of his rating increase.  
Therefore, the issue is not in dispute and the lack of notice 
has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for numerous VA examinations, including 
a recent examination in October 2004.  There is sufficient 
medical evidence of record to make a decision on the claim on 
appeal.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence demonstrating that the disability at issue causes 
marked interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).  

The veteran's post operative residuals of a bayonet wound to 
the left knee are currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (Recurrent subluxation or 
lateral instability).  A knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The regulations require that the evaluation of a disability 
of the musculoskeletal system must take into account the 
functional loss due to pain of the damaged part of the 
system.  38 C.F.R. Part 4, §§ 4.10, 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has held 
that ratings under Diagnostic Code 5257, which is not based 
on limitation of motion, are not subject to the provisions of 
38 C.F.R. §§ 4.40, 4.45.  Johnson v. Brown, 9 Vet. App. 8, 11 
(1996).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; his contentions, including testimony provided at 
hearings; lay statements, VA records for treatment from 1990 
to 2005; various private treatment records; VA examination 
reports; and records from the Social Security Administration.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Increase Prior to October 29, 2004

The record fails to establish a rating in excess of 20 
percent is warranted for the veteran's post operative 
residuals of a bayonet wound to the left knee, prior to 
October 29, 2004.  Although there is lay evidence that 
indicates instability in the left knee joint, objective 
evidence does not substantiate a higher degree of disability 
than is commensurate with the rating assigned prior to 
October 29, 2004.

There are several tests that a physician performs upon 
physical examination of a patient to evaluate instability in 
the knee.  These include an anterior and posterior Drawer's 
test, McMurray's test, Lachman's test, and varus or valgus 
testing.  The absence of a Drawer's sign ("Drawer sign- in 
a knee examination, the forward or backward sliding of the 
tibia indicating laxity or tear of the anterior (forward 
slide) or posterior (backward slide) cruciate ligaments of 
the knee."  Stedman's Medical Dictionary, 26th Edition) 
indicates the absence of instability.  A negative McMurray's 
test, ("McMurray's test- rotation of the tibia on the femur 
to determine injury to meniscal structures" Id.), indicates 
that meniscus are intact.  Lachman's testing ("Lachman's 
test- an anterior drawer test for cases of severe knee 
injury, performed at 20 degrees of flexion." Dorland's 
Illustrated Medical Dictionary, 29th Edition) is also used to 
evaluate knee instability.  Magnetic resonance imaging (MRI) 
of the knee is also used to produce images that depict 
damage, if any, to ligaments and meniscal structures.  

The record reveals the absence of any objective evidence of 
left knee instability since his VA examination in June 1990.  
During that examination the veteran demonstrated one positive 
anterior drawer test.  On subsequent examinations, however, 
the tests for instability and images of ligament and meniscal 
structures were all negative.  During a VA examination in 
September 1995, the clinician found on examination that the 
veteran had no varus valgus or anterior posterior instability 
in the left knee.  His findings were confirmed during the VA 
examination in August 2001, which included Lachman's test, 
varus and valgus testing, and an anterior posterior Drawer's 
test, all of which were negative.  The 2001 examiner's 
impression, after reviewing the claims file and examining the 
veteran was there is no evidence of ligamentous instability.  
He opined that the veteran demonstrated several contradictory 
findings, which pointed toward malingering.  In support of 
his conclusions, he also acknowledged that all MRI reports 
were negative for meniscal pathology.  The veteran's own 
surgeon confirmed the absence of any objective evidence of 
instability or damage to ligament and meniscal structures, 
when he performed a diagnostic arthroscopy and a diagnostic 
examination with the veteran under anesthesia in December 
2001.  The arthroscopy revealed the anterior cruciate 
ligament and the posterior cruciate ligament appeared normal 
and the medial compartment and lateral meniscus were intact.  
The diagnostic examination under anesthesia revealed a stable 
Lachman's test and the absence of varus or valgus instability 
at 0 to 30 degrees of knee flexion.  

In the veteran's favor, there are lay statements that reflect 
the observations of a few persons who witnessed the veteran 
falling on steps in May 2002.  Some of the statements 
indicate the veteran's left knee gave out or began to wobble 
before the fall.  Lay statements may be made that relay the 
visible symptoms of a disease or disability or the facts of 
observed situations or circumstances, as the statements in 
this case have done.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  Subsequently, the Board must make a 
decision as to the credibility thereof in the context of 
probative medical evidence.  See Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  In this regard, M.E.F., D.O.'s note from 
February 2003 is relevant, in that it corroborates 
contemporaneous treatment after his fall.  Dr. F., however, 
offers no objective findings that show the veteran has 
instability in the left knee.  Moreover, he offered no 
diagnosis of damage to ligaments or meniscus structures.  In 
fact, the MRI, which was done a few days after the fall, was 
an examination of the right knee, not the left.  The Board 
finds the absence of any objective findings of left knee 
instability and the choice of imaging the right knee, instead 
of the left knee or both knees, to be wholly inconsistent 
with the lay witnesses and the veteran's subjective complaint 
of left knee instability.  See generally Caluza v. Brown, 7 
Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999).  The veteran has not identified any 
additional treatment for his post operative residuals of a 
bayonet wound to the left knee, which may substantiate an 
increased rating and the Board finds no objective evidence of 
instability until the October 2004 VA examination.  
Consequently, the Board finds the lay evidence to be of very 
limited probative value in establishing an increase in 
disability due to instability prior to October 29, 2004.  

In summary, the Board finds the lay evidence of instability, 
including the veteran's subjective complaints, is not 
corroborated by any objective findings by a medical 
professional until the October 2004 VA examination.  The lay 
statements, while credible as to what the laypersons 
observed, are not probative as to the underlying medical 
cause, if any, of the veteran's fall in May 2002.  And the 
examination in August 2001, although prior to the fall, is 
very persuasive, especially in light of all the negative 
tests for instability, the VA examiner's suspicion of 
malingering, and the confirmation of the negative findings by 
the veteran's own surgeon in December 2001.  The benefit of 
the doubt doctrine is not for application because the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for post operative residuals 
of a bayonet wound to the left knee prior to October 29, 
2004.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, an increased schedular evaluation for 
post operative residuals of a bayonet wound to the left knee 
is not warranted.

Extraschedular Increase 

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the determination made by the agency of original 
jurisdiction was proper.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (the Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337 (1996) (the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b).)  The Board 
finds that the veteran is not entitled to consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) for his 
service-connected post-operative residuals of a bayonet wound 
to the left knee.  

Essentially, the veteran has addressed the extraschedular 
issue in hearing testimony and by statements from his 
supervisor, foremen, and physician at his former place of 
employment.  The veteran's testimony from a 1992 hearing 
indicated that he missed work one to two days per month due 
to his residuals of a bayonet wound to the left knee.  
Hearing testimony from 1997 indicated that missed days from 
work had increased to two to three per month, but a small 
number of those days was attributed to service-connected 
hearing loss disability.  Letters from his foremen and 
supervisor state the veteran was unable to move vertically or 
laterally from his current position because of his service-
connected disabilities with specific references to bilateral 
hearing loss, a leg injury, and/or a hand injury.  His 
supervisor stated in 1992 that all these disabilities even 
made performing his lower zone job very difficult.  The work 
physician wrote in January 1990 that an external brace was 
necessary for the veteran to perform his full scope of 
duties.  VA outpatient notes show the veteran reported in 
February 2000, that the work physician told him that he 
needed surgery on his shoulder and left knee before he could 
return to work.  The veteran also reported at his August 2000 
VA examination that his employer had made some accommodations 
for his left knee and shoulder disabilities.  Private 
treatment records show the veteran underwent a diagnostic 
arthroscopy, chondroplasty of lateral facet of the patella, 
and arthroscopic lateral retinacular release on his left knee 
in December 2001.  

The evidence presents no record of extraordinary factors, 
such that the service-connected post operative residuals of a 
bayonet wound to the left knee have markedly interfered with 
the veteran's employment or have required frequent 
hospitalizations.  As noted, the only time the veteran was 
hospitalized for treatment of his service-connected residuals 
of a bayonet wound to the left knee was in December 2001.  
The only other hospitalization for treatment of the left knee 
occurred in 1973, more than 30 years ago.  There is no 
evidence that the one to three days a month missed from work 
markedly interfered with the veteran's ability to do his job 
or maintain employment.  And while certain accommodations 
were made with regard to limiting the veteran's time on his 
feet and requiring the use of an external leg brace, these 
actions do not in themselves create an exceptional or unusual 
disability picture that would make use of the regular 
schedule of ratings impractical.  The same is true for the 
limitations the veteran experienced in promotion 
opportunities or lateral movement from one position to 
another.  With regard to the veteran's report that the work 
physician told him he could not return to work until he had 
surgery on his shoulder and left leg, the Board finds the 
statement is inconsistent with the other evidence of record.  
Moreover, as to this type of recollection by a veteran, the 
Court has found that such an assertion, "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  None of the statements 
from the work physician himself indicate such a stipulation 
was ever placed on the veteran.  And the record shows that 
the veteran underwent shoulder surgery in March 2000 and 
January 2001 and he had knee surgery in December 2001, but 
there is no further medical evidence regarding the veteran's 
inability to return to his former position.    

In summary, the evidence certainly shows some interference 
with the veteran's employment, but "some" degree of 
interference is conceded since impairment of occupational 
ability is inherent in the assignment of 20 and 30 percent 
ratings for post operative residuals of a bayonet wound to 
the left knee.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that a disability rating itself is recognition 
that industrial capabilities are impaired).  Evidence has not 
been presented that demonstrates an exceptional or unusual 
disability picture, such as marked interference with the 
veteran's employment or frequent hospitalizations, sufficient 
to warrant referral for extraschedular consideration.  As 
there is no objective evidence showing that the veteran's 
service-connected post operative residuals of a bayonet wound 
to the left knee, by themselves, have a substantial impact 
upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation 
under the guidelines of 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

An evaluation in excess of 20 percent for post operative 
residuals of a bayonet wound to the left knee, prior to 
October 29, 2004, is denied.

A basis for an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) for post operative residuals of a 
bayonet wound to the left knee is not presented, and the 
appeal as to this issue is denied.


REMAND

Because the filing of a NOD initiates appellate review, the 
claim for an increased initial evaluation for traumatic 
arthritis of the left knee, associated with post 


operative residuals of a bayonet wound to the left knee, 
evaluated as 10 percent disabling, must be remanded for the 
preparation of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, this issue is REMANDED for the following action:

The veteran should be provided a SOC with 
respect to his disagreement with 
assignment of an initial 10 percent 
evaluation for traumatic arthritis of the 
left knee, associated with post operative 
residuals of a bayonet wound to the left 
knee.  Manlincon v. West, 12 Vet. App. 238 
(1999) (when a NOD is filed by the 
appellant with respect to a denial of 
benefits, but a SOC has not been issued, 
the Board is required to remand, rather 
than refer, the issue for the issuance of 
the SOC).  This SOC must include notice 
which complies with the VCAA, and the 
veteran must be advised that, if he wishes 
to appeal the determination addressed in 
the SOC to the Board, he must submit a 
substantive appeal.  The SOC should 
specifically advise the veteran as to when 
his right to perfect an appeal as to this 
determination will expire.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


